Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 of U.S. Application 17/307,329 filed on September 08, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 and 05/04/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US Pat No (4564754) in view of Depree IV et al (USPGpub 20120212375). 

    PNG
    media_image1.png
    548
    389
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    583
    273
    media_image2.png
    Greyscale

Prior Art: Sato
Regarding claim 1, Sato discloses a magneto-optical sensor (figs 1-20) for sensing a current flowing through a conductor (20), comprising: a light source (10) capable of providing a linearly-polarised optical beam (col 4 lines 16-27 discloses a lazer or any type of light source), a polarisation analyser (19) configured to perform a differential measurement (between Pa and Pb) of two polarisation components of the linearly-polarised optical beam having travelled along an optical path (OP)(light path as shown in figs 3 and 4) arranged between the light source and the polarisation analyser (col 4 lines 57-col 5 lines 20 discloses output based on two measurements Pa and Pb) , said optical path forming a closed trajectory around the conductor (as shown in figs 2-5 as a closed trajectory), wherein the magneto-optical sensor further comprises a cell (30). Sato does not fully disclose a cell containing an atomic gas arranged along the optical path.
However, Depree IV discloses a cell containing an atomic gas arranged along the optical path (par 1 discloses using Helium 4 inside a light path). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined  Sato in view of Depree IV in order to create a cost effective path to test for current in a conductor. 



	
Regarding claim 2, Sato discloses wherein the optical beam provided by the optical source is shifted in wavelength from the centre of an atomic transition line of the atomic gas (abstract discloses Faraday Effect known as a way to shift light and fig 10 and col 6 lines 41-54 discloses the shape of the structure can also change the reflection of light. Therefore the center is shifted from a center of a transition line). 

Regarding claim 3, Sato discloses wherein the optical beam provided by the optical source is shifted in wavelength from the centre of the atomic transition line by half the full width at half maximum of said line.(abstract discloses Faraday Effect known as a way to shift light and fig 10 and col 6 lines 41-54 discloses the shape of the structure can also change the reflection of light. Therefore the center is shifted from a center at half a width). 


Regarding claim 4, Sato does not fully disclose wherein the atomic gas is helium-4 and said line is a D2 line.
However, Depree IV discloses disclose wherein the atomic gas is helium-4 and said line is a D2 line (par 1 discloses using Helium 4 inside a light path). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Sato in view of Depree IV in order to create a cost effective path to test for current in a conductor. 

Regarding claim 5, Sato discloses a modulator modulating the wavelength of the optical 4Application No. 17/307,329 Preliminary Amendment beam provided by the light source and a light source servo-control system (using 12) configured for maintaining the shift in wavelength of the optical beam from the centre of said line (using prisms such as 41, 51, and 52 bonded to have corners).

Regarding claim 6, Sato discloses a modulator configured to modulate the amplitude or the frequency of the optical beam provided by the light source (10 is any light source so therefore would modulate the amplitude). 

Regarding claim 7, Sato discloses comprising mirrors arranged along the optical path (using prisms as shown in figs 1-5).
Regarding claim 8, Sato discloses wherein the cell is annular (shown in figs 1-15 as any shape including annular to support a conductor). 

Regarding claim 9, Sato discloses wherein the polarisation analyser is a linear polarisation analyser configured to perform a differential measurement of a vertical polarisation component and of a horizontal polarisation component of the optical beam that has travelled along the optical path (differential measurement of Pa and Pb as different components of the light guide).

Regarding claim 10, Sato discloses wherein the linear polarisation analyser comprises a polarisation splitter capable of splitting the vertical polarisation component and the horizontal polarisation component on a first and a second path, and a photodetector on each of the first and second paths (using 14 as disclosed in col 4 lines 56-68 as splitting beams into multiple paths). 

Regarding claim 13, Sato discloses a method for measuring a current flowing through a conductor (20) , the method comprising providing a linearly-polarised optical beam using a light source (using 10), causing said optical beam to flow along an optical path  (as shown in figs 1-5) arranged between the light source and a polarisation analyser (19), said optical path forming a closed trajectory around the conductor (as shown in figs 1-5), performing a differential measurement of two polarisation components of the optical beam that has travelled along the optical path using the polarisation analyser (shown in figs 1-5 where there is a difference between Pa and Pb), wherein said optical beam passes through a cell (30). Sato does not fully disclose containing an atomic gas as the optical beam flows along the optical path.
However, Depree IV discloses containing an atomic gas as the optical beam flows along the optical path (par 1 discloses using Helium 4 inside a light path). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined  Sato in view of Depree IV in order to create a cost effective path to test for current in a conductor. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US Pat No (4564754) in view of Depree IV et al (USPGpub 20120212375) in view of Mueller et al (USPGPub 20150115934). 

Regarding claim 11, Sato in view of Depree IV does not fully disclose wherein the polarisation analyser is a circular polarisation analyser configured to perform a differential measurement of a right-hand circular polarisation component and of a left-hand circular polarisation component of the optical beam that has travelled along the optical path.
However, Mueller discloses wherein the polarisation analyser is a circular polarisation analyser configured to perform a differential measurement of a right-hand circular polarisation component and of a left-hand circular polarisation component of the optical beam that has travelled along the optical path (par 53 discloses being circular polarization and abstract discloses determining current from both left and right hand polarization). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Sato in view of Depree IV in further view of Mueller in order to determine current flowing through a conductor. 

Regarding claim 12, Sato in view of Depree IV does not fully disclose wherein the circular polarisation analyser comprises a quarter-wave plate, a polarisation splitter capable of splitting the right-hand circular polarisation component and the left-hand circular polarisation component on a first and a second path, and a photodetector on each of the first and second paths.
However, Mueller discloses wherein the circular polarisation analyser comprises a quarter-wave plate, a polarisation splitter capable of splitting the right-hand circular polarisation component and the left-hand circular polarisation component on a first and a second path, and a photodetector on each of the first and second paths (par 53 discloses being circular polarization and abstract discloses determining current from both left and right hand polarization and fig 1 shows PDI on each path and abstract discloses quarter wave and a splitter for left and right circular polarization). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Sato in view of Depree IV in further view of Mueller in order to determine current flowing through a conductor. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shevy et al (US Pat No. 7180657): discloses a light with a lightguide with a particular gas inside.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868